                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

LAURA N. WOODS,                     )
                                    )
      Plaintiff,                    )
                                    )                Case No.
v.                                  )            5:18-cv-658-JMH
                                    )
STANDARD FIRE INSURANCE             )
COMPANY,                            )           MEMORANDUM OPINION
                                    )                AND ORDER
      Defendant.                    )
                                    )

                               ***
     Laura Woods, a Kentucky resident, was seriously injured in a

two-vehicle accident in Kentucky while driving a vehicle belonging

to her father, Dawson Newberry.          After settling with the other

driver’s insurance company, Woods sought under-insured motorist

(“UIM”) benefits from an insurance policy that was procured by

Newberry, a Connecticut resident.           The policy was procured in

Connecticut from Standard Fire, a Connecticut insurance company.

     The Standard Fire insurance policy, which does not contain a

choice   of   law   provision,   includes   a   setoff   provision,   which

requires that any benefits received from other sources be deducted

or set off from the amount of UIM benefits that may be recovered

under the policy.      As such, Standard Fire offered to provide UIM

benefits to Woods, but only after setting off the amount that Woods

had already recovered from other sources.




                                     1
     At present, the threshold dispute between the parties is

whether Connecticut or Kentucky law will apply to interpretation

of an insurance policy issued by Standard Fire.                In determining

which jurisdiction’s law should apply to the policy while sitting

in diversity, this Court must apply the forum state’s choice of

law analysis.

     Under    Kentucky’s      most     significant      relationship       test,

Connecticut    has    the   most    significant    relationship     with     the

insurance policy at issue here. Still, notwithstanding the outcome

of the most significant relationship analysis, the Kentucky public

policy exception applies and requires application of Kentucky law

because setoff provisions in insurance policies violate the public

policy   of   the    Commonwealth    of    Kentucky;    and,   as   a   result,

application of Connecticut law would result in enforcement of a

contractual    provision    that     contravenes   the   public     policy   of

Kentucky. As a result, Standard Fire’s motion for summary judgment

[DE 8] is DENIED and Wood’s motion for partial summary judgment

[DE 9] is GRANTED.

                I.    Factual and Procedural Background

     Plaintiff Laura Woods, a Kentucky resident, was seriously

injured in a two-vehicle collision in Woodford County, Kentucky.

[DE 9-1 at 2, Pg ID 115].          Woods incurred expenses in excess of

$250,000 as a result of the accident.          [Id.].



                                       2
     The driver of the other vehicle involved in the accident was

insured by USAA.    [Id.].   Woods settled her personal injury claim

with USAA for $50,000.   [DE 8-1 at 2, Pg ID 54].

     At the time of the accident, Woods was driving a vehicle owned

by her father, Dawson Newberry, a Connecticut resident.        [DE 9-1

at 3, Pg ID 116].   The vehicle was covered by an insurance policy

written by the Defendant, Standard Fire Insurance Company.       [Id.].

Woods received $11,000 in no-fault benefits from Standard Fire.

[Id.].

     Standard Fire is incorporated in Connecticut and has its

principal place of business in Hartford, Connecticut.       [DE 1 at 2,

Pg ID 2].   Newberry was the named insured on the Standard Fire

insurance policy.   [See DE 8-5].       Woods is not a named insured or

a scheduled driver under the Standard Fire policy.          [See id.].

Even so, the Standard Fire policy territory included the “United

States, its territories or possessions; Puerto Rico; or Canada.”

[DE 8-5 at 16, Pg ID 193].

     In September 2018, Woods demanded $100,000 from Standard

Fire, which was the policy limit for UIM benefits under the

Standard Fire policy.    [DE 9-1 at 3, Pg ID 116].

     In response, Standard Fire offered to settle Woods’s claim

for $39,000 based on a limit of liability or setoff provision in

the policy. [DE 9-4]. Specifically, the relevant setoff provision

in the policy says: “The Limit of liability will be reduced by all

                                    3
sums: [] Paid to ‘insureds’ because of the ‘bodily injury’ by or

on    behalf    of    persons   or    organizations    who   may    be   legally

responsible.”        [DE 8-5 at 24, Pg ID 201].       The policy also states:

       No one will be entitled to receive duplicate payments
       for the same elements of loss under this Coverage Section
       and:

       1.      Any other Coverage Section of part of this policy;
       or

       2.   Any other personal auto policy issued to you by us
       or any of our affiliates.

[Id.].      The policy contains no choice of law provision.

       Woods refused Standard Fire’s offer and filed suit in Fayette

Circuit Court, seeking a declaration of benefits under the policy

and bringing claims for breach of contract, violations of the

Kentucky PIP statute and Motor Vehicle Reparations Act (“MVRA”),

and bad faith.        [DE 1-2].      The action was removed to this Court

based on diversity of citizenship jurisdiction.              [DE 1].

       The parties agreed to bifurcate the bad faith claims from the

other claims in the action and to stay discovery until the Court

could resolve anticipated motions for summary judgment on the

amount of UIM benefits payable under the policy.                   [DE 6].   The

Court granted the request to bifurcate and stay discovery.                   [DE

7].

       Subsequently, the parties filed cross motions for summary

judgment.       [DE 8; DE 9].        These motions have been fully briefed

and are ripe for review.

                                         4
                       II.       Standard of Review

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law.            Fed. R. Civ. P. 56(a).    A material

fact is one “that might affect the outcome of the suit under

governing law.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    The moving party has the burden to show that “there

is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).               “A dispute

about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825 (6th Cir. 2013)

(internal quotations omitted).           The Court construes the facts in

the light most favorable to the nonmoving party and draws all

reasonable    inferences    in    the    non-moving   party’s   favor.    See

Anderson, 477 U.S. at 248; Hamilton Cty. Educ. Ass'n v. Hamilton

Cty. Bd. of Educ., 822 F.3d 831, 835 (6th Cir. 2016).

     In a diversity action, the Court must apply the substantive

law of the forum state and federal procedural law.               Gasperini v.

Ctr. for Humanities, Inc., 518 U.S. 415, 427-28 (1996); Hanna v.

Plumer, 380 U.S. 460, 465-66 (1965); Erie R.R. Co. v. Tompkins,

304 U.S. 64, 78-80 (1938); Hoven v. Walgreen Co., 751 F.3d 778,

783 (6th Cir. 2014).       Thus, “where a federal court is exercising

jurisdiction solely because of the diversity of citizenship of the

                                         5
parties, the outcome of the litigation in the federal court should

be substantially the same . . . as it would be if tried in a State

court.”   Guaranty Trust Co. v. York, 326 U.S. 99, 109 (1945).

Ultimately,     to   determine   whether   summary    judgment   should    be

granted here, the Court must look to Kentucky state law and court

decisions, as well as other relevant materials.               Meridian Mut.

Ins. Co. v. Kellman, 197 F.3d 1178, 1181 (6th Cir. 1999).

                             III.   Analysis

     The principle dispute between the parties at present is

whether   the   law   of   Connecticut     or    Kentucky   applies   to   the

interpretation of the Standard Fire policy.             If Connecticut law

applies, the setoff provision may apply, and, if so, Woods will

only be entitled to recover up to $39,000 in UIM benefits under

the policy.     Alternatively, if Kentucky law applies, the setoff

provision will be prohibited by the Kentucky MVRA, and Woods may

recover up to the full $100,000 policy limit for UIM benefits.

     A federal court sitting in diversity must apply the conflict

of law rules of the forum state.                Day & Zimmermann, Inc. v.

Challoner, 423 U.S. 3, 4-5 (1975); Klaxon Co. v. Stentor Electric

Mfg. Co., 313 U.S. 487, 496 (1941).

     Under Kentucky law, “an insurance policy is a contract, and

insofar as it does not contravene the law any recovery against the

insurance company is governed solely by its terms.”              State Farm

Mut. Ins. Co. v. Fireman's Fund Am. Ins. Co., 550 S.W.2d 554, 557

                                     6
(Ky. 1977); see Masler v. State Farm Mut. Auto. Ins. Co., 894

S.W.2d 633, 635–36 (Ky. 1995).

     As such, under Kentucky law, to test to determine which

jurisdiction’s substantive laws should govern interpretation of a

contract is “which state has the most significant relationship to

the transaction and the parties.”             Lewis v. Am. Family Ins. Grp.,

555 S.W.2d 579, 581-82 (Ky. 1977) (quoting Restatement (Second) of

Conflict of Laws § 188 (1971)).               Still, Kentucky courts to not

“apply the law of another state if that state’s law violates a

public policy as declared by the Kentucky legislature or courts.”

State Farm Mut. Auto. Ins. Co. v. Marley, 151 S.W.3d 33, 35 (Ky.

2004).

     The    parties    agree      that    the    Kentucky     most   significant

relationship test should be used to determine whether Connecticut

or Kentucky law governs interpretation of the insurance policy at

issue.   The parties diverge, however, on the proper application of

the most significant relationship test to the relevant facts.

Additionally, the parties disagree on whether Kentucky public

policy requires application of Kentucky law, notwithstanding the

outcome of the most significant relationship test analysis.

               A.     Most Significant Relationship Test

     When   making     a    determination       under   the   most   significant

relationship   test,       this   Court   must    consider    certain   factors,

including “the place or places of negotiating and contracting; the

                                          7
place of performance; the location of the contract's subject

matter; and the domicile, residence, place of incorporation and

place of business of the parties.”         State Farm Mut. Auto. Ins. Co.

v. Hodgkiss-Warrick, 413 S.W.3d 875, 878-79 (Ky. 2013) (citing

Restatement (Second) of Conflict of Laws § 188(2) (1971)).             These

factors “need not be given equal weight in every circumstance, nor

are they intended to be exclusive. They [] are relatively elastic,

and in some cases equivocal.”          Int’l Ins. Co. v. Stonewall Ins.

Co., 86 F.3d 601, 606 (6th Cir. 1996).           These factors are analyzed

below.

(1)   Place of Negotiating and Contracting

      The place of negotiating and contracting weighs in favor of

applying Connecticut law.       The UIM benefits at issue in this case

arise from the interpretation of an insurance policy issued by

Standard   Fire,   a   Connecticut    company,     to   Dawson   Newberry,   a

Connecticut    resident.       The   insurance    policy   was   procured    in

Connecticut,    through    a    Connecticut      insurance   agent,   and     a

Connecticut resident is the only named insured listed on the

policy.

      Ultimately, the insurance policy at issue in this action was

issued in Connecticut, to a Connecticut resident, by a Connecticut

insurance company.        As a result, the place of negotiating and

contracting was solely in Connecticut, and the first factor weighs

in favor of applying Connecticut law.

                                       8
(2)   Place of Performance

      The place of performance factor weighs in favor of application

of Kentucky law.       The accident giving rise to this insurance

coverage dispute occurred in Kentucky between Kentucky residents.

Additionally, the injured party seeking UIM benefits under the

policy, Laura Woods, is a Kentucky resident.

      Woods argues that this factor should be given the most weight.

Woods makes much of the fact that the accident occurred in Kentucky

between Kentucky residents.     Ultimately, Woods contends that the

place of performance factor is the most important and argues that

since “[a]ll of the substantive facts concerning the underlying

personal injury claim, including physical evidence and witnesses,

are located in Kentucky,” that Kentucky law should apply.       [DE 9-

1 at 11, Pg ID 124].

      But the place of performance factor is just one of many

factors   that   courts   consider   when   applying   Kentucky’s   most

significant relationship test. While this factor may weigh heavily

in some circumstances, it cannot be viewed in a vacuum at the

expense of considering the impact of other factors.

      In sum, since the accident giving rise to the personal injury

claim occurred in Kentucky and involved a Kentucky resident, the

second factor, place of performance, weighs in favor of applying

Kentucky law to interpretation of the insurance policy.



                                     9
(3)    Location of the Contract’s Subject Matter

       The primary location of the insured risk under the policy was

in    Connecticut.       As   such,     the       third    factor—location      of    the

contract’s subject matter—weighs in favor of applying Connecticut

law.

       The named insured, Dawson Newberry, represented to Standard

Fire that the covered Toyota Tacoma would be used for pleasure and

would be located and garaged in Sandy Hook, Connecticut.                        [DE 9-2

at 2, Pg ID 145].             Furthermore, the only named insureds are

residents of Connecticut. [Id.]. Also, it appears that all policy

premiums were paid in Connecticut.                     As a result, the principal

location of the contract’s subject matter—the covered risk—is in

Connecticut because the insured represented that the vehicle would

be primarily located and used in Connecticut.

       It   is    true   that     policy         was    nationwide    in     scope    and

contemplated that coverage would be provided for accidents that

occurred in another state.            Even so, the primary location of the

insured risk was still Connecticut.                       The declarations on the

insurance    policy      stated      that   the        covered    vehicles    would    be

primarily used and garaged in Connecticut. Additionally, the named

insured and listed drivers are all Connecticut residents.                            As a

result, since the primary location of the contract subject matter—

liability        insurance     for     certain          covered     vehicles—was       in



                                            10
Connecticut,    the   third      factor       weighs    in    favor   of   applying

Connecticut law.

(4) Domicile, Residence, Place of Incorporation, and Place of
Business of the Parties

     Finally,   the   fourth      factor       weighs   in    favor   of   applying

Connecticut law.      All the parties to the insurance policy are

located in Connecticut.           The named insured is a Connecticut

resident.    Additionally, the insurance company is incorporated in

Connecticut and has its primary place of business in Connecticut.

     When    “applying     the    most    significant         relationship    test,

Kentucky courts have recognized that in most cases the law of the

residence of the named insured will determine the scope of the

coverage.”   Poore v. Nationwide Mut. Ins. Co., 208 S.W.3d 269, 271

(Ky. Ct. App. 2006) (citing cases).             So too here.      All parties to

the insurance policy are either residents of or incorporated and

located in Connecticut.       As a result, the fourth factor weighs in

favor of applying Connecticut law.

                      B.    Public Policy Exception

     Notwithstanding       the     outcome       of     the    most    significant

relationship test, Woods contends that Kentucky law should apply

as a matter of public policy.        It is true that Kentucky courts may

refuse to apply the law of another jurisdiction when application

of said law will result in enforcement of contractual provisions

that contravene Kentucky’s public policy.                See Marley, 151 S.W.3d


                                         11
at 35 (Kentucky courts do not “apply the law of another state if

that state's law violates a public policy as declared by the

Kentucky legislature or courts.”).    Basically, when engaging in a

choice-of-law analysis, Kentucky courts will disregard the outcome

of   the   most   significant   relationship   test   when   another

jurisdiction’s law violates a public policy as declared by Kentucky

courts or the Kentucky General Assembly.

     Woods claims that Kentucky’s public policy, which disfavors

the type of setoff provisions like the one found in the Standard

Fire policy, justifies application of Kentucky law. On that point,

Woods is correct.

     The Kentucky General Assembly has established that setoff

provisions, like the one in the Standard Fire policy, violate the

public policy of the Commonwealth of Kentucky.    The 1988 revision

to KRS § 304.39-320 reflects a broad view of UIM coverage and makes

UIM coverage available up to the policy limit of the insured.    See

KRS § 304.39-320(2), (5).       As a result, the Kentucky General

Assembly has clearly stated that setoff provisions pertaining to

UIM benefits violate the public policy of Kentucky.

     The Kentucky Supreme Court has also recognized that setoff

provisions pertaining to UIM benefits violate the public policy of

the Commonwealth, stating:

     Our previous version of KRS 304.39–320 clearly was an
     example of the narrow view of UIM coverage. The 1988
     revision of the statutory language, however, transformed

                                 12
     the statute into a representation of the broad view. The
     effect of the 1988 revision was to make available the
     policy limit of UIM coverage to the insured. See Coots
     v. Allstate Insurance Co., 853 S.W.2d 895, 900 (Ky.
     1993) (stating that the “1988 change in statutory
     language eliminated the offset problem”). As the 1988
     revision reflects a public policy of broad UIM coverage,
     the purpose of which is to provide full recovery for the
     insured, we now hold that an insurance carrier cannot
     set off workers' compensation benefits against the
     policy's face amount of UIM coverage. To do so would be
     to violate the public policy of this Commonwealth as
     clearly expressed by the legislative revision of KRS §
     304.39–320.

Philadelphia Indem. Ins. Co. v. Morris, 990 S.W.2d 621, 627 (Ky.

1999) (emphasis added).   Of course, in Morris the Kentucky Supreme

Court was dealing with a case that involved set off based on

workers’ compensation benefits, not set off due to money paid under

another insurance policy.    Even so, the reason for the set off is

immaterial under Kentucky law.   At bottom, Kentucky law prohibits

the set off or deduction of any previously received benefits from

the amount of UIM coverage available under an insurance policy.

As a result, the Kentucky Supreme Court has also clearly explicated

that setoff provisions pertaining to UIM coverage violate the

public policy of Kentucky.

     Moreover, another judge of the Eastern District of Kentucky

determined that Kentucky’s public policy exception applied in a

case with strikingly similar facts.    See Schardein v. State Auto.

Ins. Co., 2012 WL 6675130 (E.D. Ky. 2012). In Schardein, the court

was tasked with determining which jurisdiction’s law would apply


                                 13
to interpretation of an insurance policy that was issued in

Indiana, to Indiana residents, for vehicles that were to be

primarily garaged and used in Indiana.            Id. at *1.    The accident

at issue occurred in Kentucky and involved a Kentucky resident who

was not driving one of the vehicles listed under the insurance

policy but was covered under the policy as a “family member.”               Id.

The   court   acknowledged    that   the    named   insureds    were    Indiana

residents and that the policy was issued in Indiana.              Id.    Still,

the court held that Kentucky law applied to interpretation of the

contract because the injured party was a Kentucky resident and his

estate was entitled to the protections of Kentucky law based on

the public policy exception.         Id. at *2.

      The application of Kentucky law in this case is also bolstered

by the fact that the accident giving rise to coverage occurred in

Kentucky and a Kentucky resident is seeking benefits under the

Standard Fire policy.        While the residency of the party seeking

benefits is not dispositive in the most significant relationship

analysis, it is an important factor when considering whether the

public policy exception applies.             Kentucky has a significant

interest in protecting its residents when they are injured within

Kentucky’s borders.     As such, the public policy exemption should

apply under Kentucky law in this case.

      Standard   Fire   contends     that    a   “blanket”     public    policy

exception for application of setoff provisions pertaining to UIM

                                      14
benefits is unfair because Woods was a “second-class UIM insured[]

who [was] unknown to the insurer and who played no role in forming

the policy at issue.”             [DE 11 at 6, Pg ID 238].          It is true that

Laura Woods was not a named insured or listed as a scheduled driver

on the Standard Fire policy.

       Still, this is not a case where an accident in Kentucky

involving        a     Kentucky     resident      is     completely     unknown     or

unfathomable to the insurer.             Woods was covered under the Standard

Fire policy because she was driving one of the covered vehicles,

which was owned by her father, and the policy provided coverage

which was nationwide in scope.                 Ultimately, Standard Fire could

have foreseen that the named insured would drive his car into

Kentucky or loan it to someone driving in Kentucky that might be

involved in an accident in Kentucky. Since an accident in Kentucky

involving    a       Kentucky     resident,     while     perhaps     unlikely,    was

foreseeable to the insurer, it cannot be said that application of

Kentucky law is unfair based on these facts.

       In some instances, application of Kentucky’s public policy

exception may be unfair where an injured party is completely

unknown or unforeseen under the provisions of the insurance policy.

But this is not such a case.             Again, while it was most likely that

a covered accident would occur in Connecticut since the vehicles

were   to   be       primarily    used   and    garage    in   Connecticut,   it   is

certainly possible that an accident would occur in another state.

                                           15
     Finally,    the   Court   acknowledges   that   application    of   the

public policy exception in this case swallows the most significant

relationship test analysis, which points in favor of application

of Connecticut law.     Still, while sitting in diversity, this Court

is tasked with applying the choice of law provisions of the forum

state and resolving this threshold issue in the same way as it

would likely be resolved by the Kentucky Supreme Court.            Kentucky

courts have demonstrated a willingness to disregard the most

significant relationship test and use the public policy exception

in the choice of law analysis when a contractual provision clearly

violates the Commonwealth’s public policy.           Whether that law is

good policy as a general matter is the concern of the Kentucky

General Assembly and Kentucky courts, not this federal court

sitting in diversity.

     In   sum,   the   Kentucky   public   policy    exception     requires

application of Kentucky law to the Standard Fire policy because

the Kentucky legislature, Kentucky courts, and federal courts

applying Kentucky law in similar circumstances have all recognized

that setoff provisions pertaining to UIM benefits in insurance

policies violate the public policy of the Commonwealth of Kentucky.

     Even when viewing the facts in the light most favorable to

the Defendant, the relevant facts are undisputed.          For instance,

it is undisputed that the accident giving rise to coverage in this

matter occurred in Kentucky and involved a Kentucky resident who

                                    16
was seriously injured.      Moreover, even though Laura Woods is not

a named insured and is not listed as a scheduled driver on the

policy, it is further undisputed that Woods is covered under the

policy because she was driving a covered vehicle and that the

policy provides a coverage territory that is nationwide in scope.

As such, the question of which jurisdiction’s law applies to

interpretation of the policy is purely a question of law.

     When engaging in a choice of law analysis, Kentucky courts

will not apply the law of a foreign jurisdiction when application

of that law results in enforcement of a contractual provision that

violates the public policy of Kentucky.      Here, notwithstanding the

outcome   of   the   most   significant   relationship   analysis,   the

Kentucky legislature and Kentucky courts have recognized that

setoff provisions in insurance policies violate the public policy

of Kentucky.   As a result, Kentucky law applies to interpretation

of the contract based on the Kentucky public policy exception.

               C.    Setoff Provision Under Kentucky Law

     Under Kentucky law, the setoff provision in the Standard Fire

policy is invalid.      See KRS § 304.39-320.   As such, having found

that Kentucky law applies to the interpretation of the Standard

Fire policy at issue here, the setoff provision in the Standard

Fire policy is invalid.




                                   17
                           IV.   Conclusion

       For the forgoing reasons, IT IS ORDERED as follows:

       (1) Defendant’s motion for summary judgment [DE 8] is DENIED;

and;

       (2)   Plaintiff’s motion for partial summary judgment [DE 9]

is GRANTED.

       This the 14th day of August, 2019.




                                  18
